Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 2, drawn to a spiral blade, classified in having a cross sectional increase.
II. Claims 3-4, drawn to a spiral blade having plural cleaning structures.
III. Claim 5, drawn to a cleaning structure being a “rib” or “slope.”
IV. Claim 6, drawn to a spiral blade having a sharp spout.
V. Claim 7, drawn to a spiral blade having a particular ratio of height ratio of the grinding area to the discharging area.
VI. Claim 8, drawn to a spiral blade having a rib height of 0.5mm to 29.99 mm.
VII. Claim 9, drawn to a spiral blade having a rib width between 5-21.99mm at the base or between 1 and 4.99mm at the tip.
VIII. Claims 10-13, drawn to a spiral blade and first barrel combination grinding component.
IX. Claims 13, 19 and 14-17, drawn to a food processor including a spiral blade and multiple barrels and an extrusion device and a residue discharge opening.
X. Claims 13, 19 and 18, drawn to a food processor including a spiral blade and multiple barrels and an extrusion device and a first driving shaft and a preset angle between the first and second driving shaft of between 60 and 135 degrees.
Claim 1 link(s) inventions I-X and Claim 10 is common to groups VIII-X, and claims 13 and 19 are generic to both groups IX and X.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claim 1.
Claim 1 will be examined along with any elected group. Claim 10 will be examined with VIII-X and Claims 13 and 19 will both be considered with the election of group IX or X.  
Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The inventions are independent or distinct, each from the other because:

Inventions I-X are directed to related invention. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are divergent from one another in that the design and function are different, inasmuch as they demonstrate two-way patentable distinctness. Claim 2 (Group I) for instance requires a cross sectional increase not required in any other permutation. Claim 3 (Group II) requires plural cleaning structures, not otherwise required. As the presence or lack of cleaning structures has nothing to do with the function and effect of the cross sectional variation, the two features are not seen to be related to one another, and therefore they represent divergent inventive concepts. Similarly, every grouping above demonstrates a two-way distinctness of purpose and effect, such that the common, clearly unpatentable features of claim 1 does not serve to require joinder between the separate concepts each divergently put forth. In brief, a “sharp spout” as in Group IV does not have the same function or effect as the varied cross section in group I; (OR groups I-X); and similarly, the ratios or dimensions in each of Groups V, VI and VII are clearly drawn to different aspects of the blade, and therefore have different effects than each other and are set forth in a two-way distinct manner. 
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each of the groups requires a specific divergent and burdensome search strategy. For example, the investigation into group I requires consideration of the value and effect of a cross sectional increase of a spiral blade, including text searching “cross section” with varied variable and other modifiers to research that concept. Similarly, “cleaning structures” would require a specific text search both inside the juicing arts as well as the grinding and comminution areas more generally. Group III requires text searching “rib” and “slope”, and group IV requires a specific divergent text search to the concept of “sharp spout.” Apart from the specific sizes claimed, the broader concept of caring about the “thickness” and “height” and “ratios” will all need separate searching for each of groups V-VII. In Group VIII the term “barrel” makes its first appearance, and relative to the other groups VIII-X, requires text searching the terms of claims 11 and 12, “gradual decrease” and “gap” among others. Groups IX and X both require broad text searches divergent from all the detailed searches required of the features divergently presented to the aspects of a “spiral blade” itself set forth in groups I-VII, and IX requires, for example, searching “feed opening” and “host component” which are all concepts not seen in groups I-VIII, and Group IX specifically requires “residue discharge” (as in claim 14) where group X does not require “residue discharge”  or “filter sheet” based searching, but does require text searching for “transmission parts” as well as looking broadly into “transmissions” as well as “gears” and “motor shaft,” which concepts are all lacking in any of the other claimed groups. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Because of the lengthy nature of the reqtriction requirement, no telephone call was made to request an oral election to the above restriction requirement.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M MICHALSKI/Primary Examiner, Art Unit 3724